DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method comprising driving a suspended region, acquiring and processing a first and second position measure signals, including applying variable driving voltage, filtering ac measure signal, and demodulating the filtered signal, classified in G01P 2015/0865.
II. Claims 5-15, drawn to a method comprising driving a first mass, a second mass, and a central mass, acquiring and processing a first and second position signals, classified in G01P 2015/0822.
III. Claims 16-20, drawn to a method comprising driving a mobile mass and a central mass, acquiring and processing a first and second positional signals, classified in G1P 2015/084.
The inventions are independent or distinct, each from the other because:
Inventions of Group I, II, and III are directed to related methods of detecting acceleration using a MEMS device. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case:
The invention of Group I is different a from that of each of Group II and Group III in that Group I requires the details of signal processing including applying variable driving voltage, which details are not recited in either Group II or III. Furthermore, Group I only requires a suspended region. On the other hand, Group II requires a first mass, a second mass, and a central mass; and Group III requires a mobile mass and a central mass. 
The invention of Group II is different from that of each of Group I and III in that Group II requires the details of a first mass, a second mass, and a central mass. On the other hand, Group I requires a suspended region and the circuitry details; and Group III requires a mobile mass and a central mass. 
The invention of Group III is different from that of each of Group I and II in that Group III requires the details of a mobile mass and a central mass. While Group I requires a suspended region and the circuitry details; and Group II requires a first mass, a second mass, and a central mass. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Tran M. Tran/Examiner, Art Unit 2855